996 F.2d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Martin W. BARBOUR, Plaintiff-Appellant,v.THE PRINCE GEORGE'S COUNTY GOVERNMENT, Office of the CountyExecutive, County Administration Building;  Ruth RobertsWebbon, Individually and as Director, Office of CentralServices, Defendants-Appellees,andClaire Spencer SPEARS, Individually and as Deputy Director;Ellen M. Errico, Individually and as AdministrativeAssistant to Director;  Barbara Frazier, Individually and asChief, Recruitment and Examination Division;  Jenise R.Anthony, Individually and as Personnel Examiner;  Ralph E.Grutzmacher, Individually and as Associate County Attorney;The Prince George's County Government Personnel Board;  JohnA. Bielec, Individually and as Chairman; David S. Bruce,Individually and as Hearing Examiner;  Phillips M. Schwartz,Individually and as Property Management and ServicesAdministrator;  Robert O. Duncan, Jr., Individually and asDirector, Defendants.
No. 92-1261.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 19, 1993.Decided:  June 22, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CA-87-821-HM)
Martin W. Barbour, Appellant Pro Se.
Joseph Barry Chazen, State's Attorney's Office, University Park, Maryland;  Steven M. Gilbert, Michael Owen Connaughton, Larnzell Martin, Jr., Michael Patrick Whalen, James Michael Dougherty, Jr., County Attorney's Office, Upper Marlboro, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Martin W. Barbour appeals from the district court's order denying relief in this action arising out of Barbour's rejection for various jobs with the Prince George's County, Maryland, government.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Barbour v. Prince George's County Gov't, No. CA-87821-HM (D. Md. Feb. 13, 1992, Nov. 15, 1991, Dec. 27, 1991, and Oct. 29, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED